DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this office correspondence.

Priority
Priority acknowledgment is made for the instant application claiming a priority date of September 5, 2018, for a foreign International Application  No. CN-201811034154, filed on September 5, 2018.
Specification
The title of the invention, “METHOD AND DEVICE FOR PROCESSING FILE”, is not descriptive.  The examiner requests a new title that is clearly indicative of the invention to which the claims are directed.  
	
Claim Interpretation under 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are found in this application in the following claims:
Claim (15): “a transceiver configured to receive …”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a transceiver configured to receive …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of  “a transceiver”. Particularly, paragraphs [0271]-[0274] and Fig. 19 (element 2004)  of the instant application describe the functions of a transceiver as being not limited to the structure of the electronic apparatus and does not constitute any limitations of the disclosure, which leaves the examiner confused as to what structure this transceiver is directed to. 
Furthermore, the “transceiver” is inconsistent with the instant application specification at paragraph [0268], which describes a receiver, element 111 of Fig (18). 
Additionally, the “processing module” 112 is lacking structure as well since the instant application in paragraph [0271] describes the modules as being software and/or hardware. To conclude, there is no paragraph of the instant application that describes a structure for performing the above function, because performing the claimed functions can be done in a number of ways, hardware, software program or combination, hence, the aforementioned function does not describe particular structures for the recited function and provide enough description for one of ordinary skill in the art to understand which structure or structures perform the claimed function. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: 
The claims are directed to a process. The claimed process is comprising of instructions for splitting a file into sub-files in a distributed environment.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1 and 15 are directed to an abstract idea without significantly more. The claims recite the concept of receiving some type of an action to be performed on some information, i.e. file or sub-file(s), wherein this information is distributed, for which a person can certainly examine information located on two pieces of papers for example. These steps recite merely mental process, where a  person can mentally examine information at hand and take some action on this information, which is again merely dealing with mental process. 
Such a process of obtaining information, analyzing and taking an action(s) with this information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claims recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. The aforementioned claim(s) recites the following extra solution activities: “receiving” and “processing”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).  
The additional element(s) recited in the claims are “processing device”, “transceiver” and “processor”.  The additional elements of using a computer to receive data and manipulate data are steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see MPEP 2106.05(f).
Step 2B:  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the limitations of obtaining information, analyzing and taking an action(s) with this information, these steps are  considered to be generic and well-understood routine in computing technology. The processor, processing system and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.  
Additionally, the aforementioned claim(s) recites the following additional solution activities: “receiving” and “processing”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  Therefore, the method of claim 1 (and independent claim 15), present steps that are directed towards an abstract idea.  These steps cannot improve computer functionality as the claim(s) is directed towards an abstract idea and abstract idea cannot improve computer functionality.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of “Abstract Ideas.”  Accordingly, the claim recites abstract ideas.  
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of obtaining information, analyzing and taking an action(s) with this information is nothing more than an abstract idea.  The claim recites the concept of examining the information in the file and deciding on how to split the file accordingly. The concept can certainly be dealt with mentally and hence amount to no more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recite the additional concept of storing information on local and remote servers, which is considered to be an insignificant extra solution activity to manage information, see step 2B.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitations of “each sub-file of the file is associated with at least one of: file-related information of the file, …”  Again, this step recite no more than conceptual information as part of the sub-file,  which is again a mental process.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite an additional concept of analyzing some information and deciding how to divide this information into segments, which requires no more than a mental process to make such judgment. 
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5.  The claim with the previous concept of claim 5 to have a demarcation, i.e. threshold, as to when to divide the information at hand, which is again a mental process.
Claim 7 is dependent on claim 5 and includes all the limitations of claim 5.  The claim recite the concept of examining information at hand and making a decision based on information content or history to determine how to divide the information at hand, which is also a process that can fairly be performed using a pen and paper, hence considered a mental process.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 7.  The claim recite the concept of examining information at hand and comparing to known data, like user or equipment information, hence considered a mental process.
Claim 9 is dependent on claim 8 and includes all the limitations of claim 8.  The claim recite the language of “transmitting” data, which is considered an insignificant extra solution activity, see Step 2B.
Claim 4 is dependent on claim 4 and includes all the limitations of claim 4.  The claim recites the additional limitations of “the file-related information comprises at least one of file type, file size, file tag, …”  Again, this step recite no more than conceptual information to be analyzed as part of the sub-file information,  which is again a mental process.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recite the language of “processing” information in servers, which is considered an insignificant extra solution activity, see Step 2B.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11.  The claim recite the language of “acquiring the at least one sub-file of the file from the another equipment …”, here the “acquiring” step is again considered an insignificant extra solution activity, see Step 2B.
Claim 13 is dependent on claim 12 and includes all the limitations of claim 11.  The claim recite the language of “acquiring the at least one sub-file of the file from the another equipment …”, here the “acquiring” step is again considered an insignificant extra solution activity, see Step 2B.
Independent claim 15 recite similar limitations to claim 1 and therefore rejected  for the same reasons as explained above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 2004/0088380 A1) issued to Chung et al. (hereinafter as “CHUNG”). 
Regarding claim 1 (Original), CHUNG teaches a method for processing a file (CHUNG Para. [0003]: “…, method and apparatus for splitting a file for storage and distribution over a plurality of servers”), comprising: 
receiving an operation request for a file, the file comprising at least two sub-files separately stored in at least two equipments (CHUNG Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, …”; and
Para. [0016]: “One aspect of the invention involves dividing a single file into multiple files or sub-files. A sub-file has a file name and other file attributes, and is treated by the operating system's file system as just another file. The divided files or sub-files may then be distributed and stored onto one or more servers. When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, which increases the rate at which data can be delivered.”; and
Para. [0028]: “…, one aspect of the invention relates to a system and method for providing media over a network in a non-sequential fashion. …, a request may be made by a user for content or media elements”); and 
processing at least one sub-file of the file based on the operation request (CHUNG Para. [0016]: “When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, ...”, 
the examiner notes the user request for a media element to that of a file and/or sub-files).  

Regarding claim 2 (Original), CHUNG teaches the limitations of claim 1.  Further, CHUNG teaches  wherein, each sub-file of the file is obtained by splitting based on a frequency-domain feature or a data bit feature of the file, wherein, at least one sub-file of the file comprises at least one of: 
a first portion or a second portion obtained by splitting based on a frequency-domain feature of the file, wherein, a frequency-domain feature value of a frequency-domain element of the second portion is greater than a frequency-domain feature value of a frequency-domain element of the first portion; a third portion or a fourth portion obtained by splitting based on a data bit feature of the file, wherein a data bit of the fourth portion is higher than a data bit of the third portion;  a fifth portion and a sixth portion obtained by splitting based on a data bit feature of the first portion or a data bit feature of the second portion, wherein, a data bit of the fifth portion is higher than a data bit of the sixth portion; and a seventh portion and an eighth portion obtained by splitting based on a frequency- domain feature of a frequency-domain element of the third portion or a frequency-domain feature of a frequency-domain element of the fourth portion, wherein, a frequency-domain feature value of a frequency-domain element of the eighth portion is greater than a frequency-domain feature value of a frequency-domain element of the seventh portion (CHUNG Para. [0032]: “…, the original file may be divided into N segments or chunks, where N is a positive integer. The N segments are assembled into M sub-files, where M is a positive integer. In the present example, the original 128 kilobyte file is split up into sixteen 8 KB segments (i.e., N=16 in the example). The sixteen segments are assembled into four sub-files (i.e., M=4 in the example), where the first 8 KB chunk of the original file goes into the first sub-file S1, the second chunk of the original file goes into the second sub-file S2, and so on. The fifth chunk of the original file would go into the first sub-file S1, after the first chunk of the original file. Thus, in one embodiment, the segments may be assigned to sub-files on a modulo 4 arrangement. Although in the present embodiment, the file is divided into 8 kilobyte segments, it is understood that the size of the segments and the number of sub-files is arbitrary. The invention may be implemented using a larger or smaller size chunk and a larger or smaller number of sub-files. In addition, each of the sub-files may be of different sizes. However, in one embodiment, the segments may be distributed in modulo order and the sub-files may be of substantially equal size.”).  

Regarding claim 3 (Currently Amended), CHUNG teaches the limitations of claim 2.  Further, CHUNG teaches wherein, a first sub-file comprising the first portion is stored locally, and a second sub-file comprising the second portion is stored in another equipment; or a fourth sub-file comprising the fourth portion is stored locally, and a third sub-file comprising the third portion is stored in another equipment; or a fifth sub-file comprising the fifth portion obtained based on the first portion is stored locally, and a sixth sub-file comprising the second portion and the sixth portion obtained based on the first portion is stored in another equipment; or a seventh sub-file comprising the first portion and the fifth portion obtained based on the second portion is stored locally, and a eighth sub-file comprising the sixth portion obtained based on the second portion is stored in another equipment; or a nineth sub-file comprising the seventh portion obtained based on the fourth portion is stored locally, and a tenth sub-file comprising the third portion and the eighth portion obtained based on the fourth portion is stored in another equipment; or a-an eleventh sub-file comprising the fourth portion and the seventh portion obtained based on the third portion is stored locally, and a twelfth sub-file comprising the eighth portion obtained based on the third portion is stored in another equipment (CHUNG Abstract: “A second aspect of the invention involves storing at least one of the sub-files (310, 320, 330, 340) on more than one server to provide redundancy.”; and
 Fig. 4, Para. [0013]: “FIG. 4 illustrates one embodiment of a process for replicating storage of sub files, provided in accordance with the principles of the invention.”, 
additionally, the examiner notes that the reference discloses in Fig. 1 a local database, element 24, and remote network to targets, element 501).  

Regarding claim 4 (Currently Amended) The method of claim 1 (CHUNG Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, …”; and
Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, payload, and combinations thereof, as well as graphics, informational material (articles, stock quotes, etc.) and the like, either singly or in any combination.”).  

Regarding claim 5 (Currently Amended), CHUNG teaches the limitations of claim 1 (CHUNG Para. [0032]: “…, the original file may be divided into N segments or chunks, where N is a positive integer. The N segments are assembled into M sub-files, where M is a positive integer. In the present example, the original 128 kilobyte file is split up into sixteen 8 KB segments (i.e., N=16 in the example). The sixteen segments are assembled into four sub-files (i.e., M=4 in the example), where the first 8 KB chunk of the original file goes into the first sub-file S1, the second chunk of the original file goes into the second sub-file S2, and so on. The fifth chunk of the original file would go into the first sub-file S1, after the first chunk of the original file. Thus, in one embodiment, the segments may be assigned to sub-files on a modulo 4 arrangement. Although in the present embodiment, the file is divided into 8 kilobyte segments, it is understood that the size of the segments and the number of sub-files is arbitrary. The invention may be implemented using a larger or smaller size chunk and a larger or smaller number of sub-files. In addition, each of the sub-files may be of different sizes. However, in one embodiment, the segments may be distributed in modulo order and the sub-files may be of substantially equal size.”).  ; and 
splitting the file to be split based on the target split ratio to obtain sub-files of the 4Attorney Docket No.: 678-5749 PCT US (P24596-US/DMC) file to be split (CHUNG Para. [0032]: “…, the original file may be divided into N segments or chunks, where N is a positive integer. The N segments are assembled into M sub-files, where M is a positive integer. In the present example, the original 128 kilobyte file is split up into sixteen 8 KB segments (i.e., N=16 in the example). The sixteen segments are assembled into four sub-files (i.e., M=4 in the example), where the first 8 KB chunk of the original file goes into the first sub-file S1, the second chunk of the original file goes into the second sub-file S2, and so on. The fifth chunk of the original file would go into the first sub-file S1, after the first chunk of the original file. Thus, in one embodiment, the segments may be assigned to sub-files on a modulo 4 arrangement. Although in the present embodiment, the file is divided into 8 kilobyte segments, it is understood that the size of the segments and the number of sub-files is arbitrary. The invention may be implemented using a larger or smaller size chunk and a larger or smaller number of sub-files. In addition, each of the sub-files may be of different sizes. However, in one embodiment, the segments may be distributed in modulo order and the sub-files may be of substantially equal size.”).  

Regarding claim 6 (Original), CHUNG teaches the limitations of claim 5.  Further, CHUNG teaches  when the file to be split is a split sub-file and a difference between the target split ratio and a current split ratio is greater than a set threshold, splitting a file before splitting corresponding to the file to be split (CHUNG Fig. 3, Para. [0031]: “FIG. 3 illustrates one embodiment of a process for dividing a file, in accordance with the principles of the invention. In this embodiment, a 128 kilobyte file is divided and distributed. The size of the file is merely illustrative, and it is understood that the invention may be implemented using a file of a greater or smaller size. Such a file may include text, data, graphics, video clips, JPEG elements or images, static photographs, web pages, audio clips, animation, any type of informational material or any combination thereof.”; and
Para. [0032]: “Prior to transmission, the original file is configured for transmission. For example, the original file may be divided into N segments or chunks, where N is a positive integer. The N segments are assembled into M sub-files, where M is a positive integer. In the present example, the original 128 kilobyte file is split up into sixteen 8 KB segments (i.e., N=16 in the example). The sixteen segments are assembled into four sub-files (i.e., M=4 in the example), where the first 8 KB chunk of the original file goes into the first sub-file S1, the second chunk of the original file goes into the second sub-file S2, and so on. The fifth chunk of the original file would go into the first sub-file S1, after the first chunk of the original file. Thus, in one embodiment, the segments may be assigned to sub-files on a modulo 4 arrangement. Although in the present embodiment, the file is divided into 8 kilobyte segments, it is understood that the size of the segments and the number of sub-files is arbitrary. The invention may be implemented using a larger or smaller size chunk and a larger or smaller number of sub-files. In addition, each of the sub-files may be of different sizes. However, in one embodiment, the segments may be distributed in modulo order and the sub-files may be of substantially equal size.”).  

Regarding claim 7 (Original), CHUNG teaches the limitations of claim 5.   Further, CHUNG teaches wherein, determining the target split ratio for the sub-files of the file to be split comprises: 
extracting feature information for at least one of file-related information of the file to be split, equipment-related information of at least one equipment in which sub-files of the file to be split is stored, and user-related information (CHUNG Fig. 3, Para. [0032]: “Prior to transmission, the original file is configured for transmission. For example, the original file may be divided into N segments or chunks, where N is a positive integer. The N segments are assembled into M sub-files, where M is a positive integer. In the present example, the original 128 kilobyte file is split up into sixteen 8 KB segments (i.e., N=16 in the example). The sixteen segments are assembled into four sub-files (i.e., M=4 in the example), where the first 8 KB chunk of the original file goes into the first sub-file S1, the second chunk of the original file goes into the second sub-file S2, and so on. The fifth chunk of the original file would go into the first sub-file S1, after the first chunk of the original file. Thus, in one embodiment, the segments may be assigned to sub-files on a modulo 4 arrangement. Although in the present embodiment, the file is divided into 8 kilobyte segments, it is understood that the size of the segments and the number of sub-files is arbitrary. The invention may be implemented using a larger or smaller size chunk and a larger or smaller number of sub-files. In addition, each of the sub-files may be of different sizes. However, in one embodiment, the segments may be distributed in modulo order and the sub-files may be of substantially equal size.”); and 
determining the target split ratio for sub-files of the file to be split by a deep learning network based on the extracted feature information CHUNG Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, …”; and Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, payload, and combinations thereof, as well as graphics, informational material (articles, stock quotes, etc.) and the like, either singly or in any combination.”).  

Regarding claim 8 (Original), CHUNG teaches the limitations of claim 7.  Further, CHUNG teaches  wherein, the file to be split is at least one file determined based on at least one of: file-related information, equipment-related information of at least one equipment in which sub-files of the file to be split is stored, and user-related information (CHUNG Fig. 3, Para. [0031]: “FIG. 3 illustrates one embodiment of a process for dividing a file, in accordance with the principles of the invention. In this embodiment, a 128 kilobyte file is divided and distributed. The size of the file is merely illustrative, and it is understood that the invention may be implemented using a file of a greater or smaller size. Such a file may include text, data, graphics, video clips, JPEG elements or images, static photographs, web pages, audio clips, animation, any type of informational material or any combination thereof.”).  

Regarding claim 9 (Original), The method of claim 8, further comprising: transmitting at least one split sub-file to at least one another equipment for storage (CHUNG Para. [0003]: “…, method and apparatus for splitting a file for storage and distribution over a plurality of servers”).  

Regarding claim 10 (Currently Amended), CHUNG teaches the limitations of claim 4 equipment-related information comprises at least one of storage space, battery level, network status, load condition; or 5Attorney Docket No.: 678-5749 PCT US (P24596-US/DMC) the user-related information comprises at least one of user attribute information, user behavior related information, user contact information, and user setting information (CHUNG Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, …”; and
Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, payload, and combinations thereof, as well as graphics, informational material (articles, stock quotes, etc.) and the like, either singly or in any combination.”).  

Regarding claim 11 (Currently Amended), CHUNG teaches the limitations of claim 1 (CHUNG Abstract: “One aspect of the invention involves dividing a single file (300) into multiple sub-files (310, 320, 330, 340) that are subsequently distributed and stored onto one or more servers. The sub-files (310, 320, 330, 340) may be transmitted in parallel and simultaneously from one or more servers, which increases the rate at which the data can be delivered.”; and
Para. [0016]: “…, dividing a single file into multiple files or sub-files. A sub-file has a file name and other file attributes, and is treated by the operating system's file system as just another file. The divided files or sub-files may then be distributed and stored onto one or more servers. When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, which increases the rate at which data can be delivered.”).  

Regarding claim 12 (Original), CHUNG teaches the limitations claim 11.  Further, CHUNG teaches  wherein, processing the at least one sub-file stored in another equipment comprises at least one of: 
acquiring the at least one sub-file of the file from another equipment and processing the acquired sub-file; instructing the another equipment to process the at least one sub-file stored in the another equipment; and acquiring at least two sub-files stored in different equipments and merging the acquired at least two sub-files, wherein, acquiring the at least one sub-file of the file from the another equipment comprises at least one of: acquiring the at least one sub-file of the file from the another equipment based on equipment-related information; acquiring part or all contents of the at least one sub-file of the file from the another equipment; and acquiring the at least one sub-file of the file from the another equipment based on a link feature value corresponding to the file (CHUNG Para. [0040]: “The sub-files S1, S2, S3 and S4 may be accessed via network 30 upon demand. Upon retrieval, the files may be recombined using stitching software 520 into reassembled file 530. Thereafter, reassembled file 530 may be provided to media presentation software 540 for display.”).  

Regarding claim 13 (Currently Amended), CHUNG teaches the limitations of claim 12.  Further, CHUNG teaches wherein, acquiring the at least one sub-file of the file from the another equipment based on equipment-related information comprises: acquiring the at least one sub-file of the file from the another equipment when the equipment-related information of a local equipment or the another equipment in which a sub-file is stored meets a set processing condition, and wherein the equipment-related information comprises at least one of storage space, battery level, network status, load condition, wherein, the link feature value is associated with at least one of contents of the file, time information, user-related information, and equipment-related information, wherein, the operation request comprises at least one of browse, edit, delete, transmit and acquire (CHUNG Para. [0016]: “One aspect of the invention involves dividing a single file into multiple files or sub-files. A sub-file has a file name and other file attributes, and is treated by the operating system's file system as just another file. The divided files or sub-files may then be distributed and stored onto one or more servers. When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, which increases the rate at which data can be delivered.”; and
Fig. 4, Para. [0033]: “The four sub-files S1 through S4 may be distributed to multiple servers. As shown in the example of FIG. 4, the first sub-file S1 may be distributed to three servers, servers A, B, and C. The second sub-file S2 may be distributed to servers D and A. The third sub-file S3 may be distributed to servers B and C. The fourth sub-file S4 may be distributed to servers D and B. It is understood that the sub-files may be distributed to a fewer or greater number of servers. Each sub file may be transmitted over a separate communication link, such as a TCP/IP connection to a receiver. In one embodiment, the Hyper Text Transfer Protocol (HTTP) may be used for each connection.”; and
Fig. 5, Para. [0040]: “The sub-files S1, S2, S3 and S4 may be accessed via network 30 upon demand. Upon retrieval, the files may be recombined using stitching software 520 into reassembled file 530. Thereafter, reassembled file 530 may be provided to media presentation software 540 for display.”).  

Regarding claim 15 (Currently Amended), CHUNG teaches a file processing device for processing a file (CHUNG Para. [0003]: “…, method and apparatus for splitting a file for storage and distribution over a plurality of servers”), the file processing device comprising: 
a transceiver configured to receive an operation request for a file, the file comprising at least two sub-files separately stored in at least two equipments (CHUNG Para. [0018]: “Content and/or media elements refers to application programs, driver programs, utility programs, file, …”; and
Para. [0016]: “One aspect of the invention involves dividing a single file into multiple files or sub-files. A sub-file has a file name and other file attributes, and is treated by the operating system's file system as just another file. The divided files or sub-files may then be distributed and stored onto one or more servers. When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, which increases the rate at which data can be delivered.”; and
Para. [0028]: “…, one aspect of the invention relates to a system and method for providing media over a network in a non-sequential fashion. …, a request may be made by a user for content or media elements”), and 
at least one processor configured to process at least one sub-file of the file based on 7Attorney Docket No.: 678-5749 PCT US (P24596-US/DMC) the operation request (CHUNG Para. [0016]: “When an end user wants the file to be delivered in a streaming fashion, the sub-files can be transmitted in parallel and simultaneously from one or more servers, ...”, 
the examiner notes the user request for a media element to that of a file and/or sub-files).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2004/0088380 A1) issued to Chung et al. (hereinafter as “CHUNG”), and in view of US Patent Application Publication (US 2018/0196948 A1) issued to Chen et al. (hereinafter as “CHEN”).
Regarding claim 14 (Original), CHUNG teaches the limitations of claim 11.
However, CHUNG does not explicitly teach wherein, the at least one sub-file stored in the another equipment is a sub-file encrypted based on contents of the at least one sub-file stored locally; and the method further comprises: decrypting the at least one sub-file stored in the another equipment based on contents of the at least one sub-file stored locally, and determining that contents of the at least one sub-file stored locally do not change if the decryption is successful, wherein, the another equipment is a cloud server.
But, CHEN teaches wherein, the at least one sub-file stored in the another equipment is a sub-file encrypted based on contents of the at least one sub-file stored locally; and the method further comprises: decrypting the at least one sub-file stored in the another equipment based on contents of the at least one sub-file stored locally, and determining that contents of the at least one sub-file stored locally do not change if the decryption is successful, wherein, the another equipment is a cloud server (CHEN Para. [0103]: “…, each of the slicing files is encrypted according to a preset encryption algorithm to obtain corresponding sub-files.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHUNG (disclosing splitting files across storage servers) to include the teachings of CHEN (disclosing methods for distributed and decentralized cloud storage operation) and arrive at a method to manage file splitting effectively.  One of ordinary skill in the art would have been motivated to make this combination because by enabling system users to securely manage the distributed file segments across storage systems, thereby ensuring high reliability and privacy of users data, as recognized by (CHEN, Para. [0001]-[0010]). In addition, the references of CHUNG and CHEN teach features that are directed to analogous art and they are directed to the same field of endeavor of database access utilizing bitmap indexing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitehead et al. ; (US- 9152643 -B2); “Encryption in distributed data stores”.
Zheng et al.; (US- 20170109371 -A1); “Methods for processing file in a distributed system”.
Coronado et al. ; (US- 20170316208-A1); “Methods to manage file integrity preservation”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/27/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162